Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 03/15/2021.  Claims 1 and 3-14 are currently pending.
The IDS statement filed 02/03/2021 has been considered. An initialed copy accompanies this action.
Claim 1 is allowable.  Claims 6-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention Groups I-III, as set forth in the Office action mailed on 08/13/2020, is hereby withdrawn and claims 6-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Kanatzidis et al. (US 6,312,617) and Bentien et al. (US 
Applicant has shown the claimed ratio of vacancies to bismuth to silver (V:Bi:Ag = 1-2x:2-x:3x where x is 0.05 to 0.4 inclusive) in the chalcogen compound exhibit excellent phase stability at low temperatures while also exhibiting excellent thermoelectric properties as compared to compounds 1) lacking a vacancy and 2) containing a vacancy but having additional silver outside the claimed ratio.  See the instant specification’s comparative showing and Applicant’s arguments at pages 6-7 of the present response.  
Kanatzidis et al. teaches isostructural compounds and methods of making thereof having thermoelectric properties of the general formula AnMmM’nQ2n+m (col. 2 lines 38-47 and col. 3 lines 19-45).  Although Kanatzidis et al. teaches, among many alternative species for each element variable, the A may be Ag, M may be Sn, M’ may be Bi, and Q may be Se, Kanatzidis et al. requires the elements A and M’ to be present in the same amount, i.e., a molar ratio of 1:1, by way of the A and M’ having the same subscript “n” AnMmM’nQ2n+m, and fails to further teach or suggest the compound comprises a vacancy.  In other words, the compound of Kanatzidis et al. clearly differs from the claimed compound, which comprises a vacancy and the A and M’, i.e., the Ag and Bi, to be present in differing amounts of 2-x and 3x among the x range of 0.05 to 0.4, and fails to teach or suggest providing a vacancy or providing the A and M’ in different relative amounts necessary to even begin to approach the claimed compound.  Bentien et al. teaches thermoelectric material having the base stoichiometric formula FeSb2 where the elements can be substituted with other elements or a vacancy 2 compound, a person of ordinary skill in the art has no reasonable expectation of success providing the generic vacancy of Bentien et al. to the AnMmM’nQ2n+m compound of Kanatzidis et al. would result in a relative ratio of vacancies to bismuth to silver (V:Bi:Ag = 1-2x:2-x:3x at x 0.05 to 0.4) in the chalcogen compound as claimed nor the excellent phase stability and thermoelectric properties of the claimed compound.  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 18, 2021